Citation Nr: 0810771	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-12 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Educational Center at the 
Regional Office in Muskogee, Oklahoma



THE ISSUE

Validity of an indebtedness of $223.00 due to overpayment of 
Department of Veterans Affairs (VA) educational benefits.







ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.  He died in October 1983.  Chapter 35 education 
benefits were awarded as of June 1995.  The appellant is the 
veteran's son.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Educational Center at the Regional Office (RO) 
in Muskogee, Oklahoma.

In January 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The appellant was paid at the full-time rate for 
enrollment in an approved educational program at University 
of Nevada in Las Vegas from August 30, 2004, through October 
31, 2004.

2.  The appellant withdrew from one of the courses on August 
26, 2004, which reduced him from 13 credits to 10 credits.

3.  The appellant added a course to bring him back up to 13 
credits, but did not turn in a Semester Enrollment Form 
requesting benefits for this class.  

4.  VA reduced his payments from the full-time rate to the 
three-quarters-time rate on September 1, 2004.  

5.  An overpayment of Chapter 35 educational benefits in the 
calculated amount of $396.00 was created and assessed against 
the appellant, representing the difference between the full 
time rate paid to him and the 3/4 rate that he was entitled 
to receive during the period from September 1, 2004, to 
October 31, 2004.  

6.  A check in the amount of $173.00 was returned and applied 
to the outstanding balance, which reduced the overpayment to 
$223.00.   


CONCLUSION OF LAW

An overpayment of Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, in the 
calculated amount of $223.00 has been properly created and 
assessed against the appellant.  38 C.F.R. § 21.4135(e) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts in this case have been fully developed 
and are not in dispute.  The notice and duty to assist 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) do not apply 
to claims involving waiver of recovery of overpayments.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

The appellant in this appeal was found to be eligible to 
receive Dependents' Educational Assistance benefits pursuant 
to Chapter 35, Title 38, United States Code.  He was awarded 
an educational allowance for his enrollment in an approved 
educational program at University of Nevada in Las Vegas 
(UNLV) beginning in August 2004.  He was paid benefits at the 
full time rate from August 30, 2004, through October 31, 
2004.

On August 11, 2004, the appellant dropped one of his classes, 
"HIST 106," which reduced him from 13 school credits to 10.  
Subsequently, the appellant submitted a new "Semester 
Enrollment Form," which is the form that UNLV students use 
to report which courses for which they would like VA 
education benefits.  He added the class "COU 320" to his 
curriculum, which brought him back up to 13 credits.  Then on 
August 26, 2004, the appellant withdrew from "COU 320," 
which reduced his school credits from 13 to 10.  The record 
reflects he added another class, "CRJ 106," at some point 
during that semester, which brought him back up to 13 school 
credits.  It was noted that the appellant did not turn in a 
"Semester Enrollment Form" requesting benefits for this 
class ("CRJ 106") in order to establish that such class was 
applicable to the appellant's education program.  He received 
grades for 13 credits that semester.

VA has refused to pay the veteran as a full-time student for 
that semester because of the lack of paperwork showing that 
"CRJ 106" was "degree applicable."

The educational assistance allowance paid to eligible 
dependents of veterans under Chapter 35, Title 38, United 
States Code, will be reduced or terminated on the last date 
of attendance if the individual withdraws from courses with 
mitigating circumstances.  38 C.F.R. §§ 21.3135(c), 
21.4135(e)(2)(i).  If there are no mitigating circumstances, 
the educational allowance will be reduced or terminated as of 
the first day of the term in which the withdrawal occurs.  38 
C.F.R. § 21.4135(e)(1).

Examples of qualifying mitigating circumstances include: 
illness in the individual or his family; family death; an 
unavoidable geographical transfer resulting from the 
individual's employment; an unavoidable change in employment 
conditions; immediate family or financial obligations beyond 
the individual's control that require him to suspend pursuit 
of the program of education in order to obtain employment; 
discontinuance of the course by the school; unanticipated 
active duty for training; or unanticipated child-care 
difficulties.  See 38 C.F.R. § 21.4136(b).

In the present case, the appellant argues that he registered 
as a full-time student that semester and that at no time did 
his enrollment drop below full-time status, noting that he 
both began and ended the semester with 13 credits.  The 
appellant has not alleged mitigating circumstances, although 
it could be argued that his adding another class was a 
mitigating circumstance.

In the Board's January 2007 remand, it noted that information 
from the school was to the effect that the appellant could be 
offered an opportunity to complete the necessary paperwork, 
here, the Semester Enrollment Form, but the school had been 
unable to contact him.  The school indicated that if the VA 
could contact him, he should be informed to contact T.M., at 
the school.  It appeared to the Board the appellant had not 
been provided this opportunity.  The Board remanded this 
claim, in part, to allow the veteran to submit that paperwork 
to see if he could be found eligible for full-time payment if 
the class ("CRJ 106") was found to be degree applicable.

In March 2007, VA wrote to the appellant and provided him 
with the opportunity to contact the school and make 
arrangements to determine if CRJ 106 was applicable to his 
degree and request to receive VA benefits for this course.  
The appellant was also told to ask the certifying official to 
submit a new Enrollment Certification increasing his hours 
for the fall 2004 semester from 10 to 13 credits.  He was 
given 30 days to respond.  The record reflects that the 
appellant did not respond to the letter, which letter was 
sent to the appellant's last known address and was not 
returned as undeliverable.  Therefore, he is presumed to have 
received this letter.  See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)).

The Board notes that the appellant was aware that he needed 
to submit the Semester Enrollment Form in order receive VA 
benefits for a particular course, as he had used that form 
when he added "COU 320" to his course load (after he had 
dropped "HIST 106").  He chose not to submit such form when 
he added "CRJ 106" to his course load.  

The duty to assist is not a one-way street, and it is the 
conclusion of the Board that the appellant has not fulfilled 
his duty to cooperate in this matter.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).  If a claimant wishes help, he cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  
Id.; Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  In this 
instance, the appellant was provided with an opportunity to 
have "CRJ 106" added as a class that was "degree 
applicable," and he has not acted on this opportunity.  
Thus, the Board concludes that the evidence fails to 
establish mitigating circumstances such as those listed at 38 
C.F.R. § 21.4136(b).

There is nothing else of record to support a finding of 
mitigating circumstances in this case.  Thus, the reduction 
in the veteran's educational allowance as of September 1, 
2004 was proper.  See 38 C.F.R. § 21.4135(e)(1).  As a 
result, the amount of his educational allowance was properly 
reduced from the full-time rate to the three-quarters-time 
rate.  This resulted in the creation of an overpayment in the 
calculated amount of $396.00.  As noted by the RO, a check in 
the amount of $173.00 was returned and applied to this 
outstanding balance, which reduced the overpayment to 
$223.00.  

Applying the applicable legal provisions to the undisputed 
facts of this case, the Board has determined that the 
educational overpayment at issue in this appeal, in the 
calculated amount of $223.00, has been properly created and 
assessed against him.  The law is clear that the purpose of 
the VA educational assistance programs is to provide for the 
pursuit of education, and in this case, the appellant 
received benefits for education that he did not pursue.  
Accordingly, his appeal must be denied based upon a lack of 
legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(holding that where the law is dispositive, the claim should 
be denied on the basis of the absence of legal merit).

The Board notes that there is no evidence in the claims file 
to show that the appellant sought a waiver of the 
overpayment.


ORDER

An overpayment in the calculated amount of $223.00 has been 
properly created and assessed against the appellant.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


